ORDER
PER CURIAM:
Lyle Herman appeals from the Labor and Industrial Relations Commission’s decision that concluded Herman’s behavior constituted misconduct connected with work so that Herman was disqualified from receiving unemployment benefits. Herman argues that the Commission’s decision was in error for two reasons: (1) because Herman’s employer failed to meet its burden in establishing that Herman’s use of the word “baby” toward another employee did not constitute intentional or willful disregard for his employer’s interests and standards; and (2) because Herman’s employer failed to meet its burden in establishing that Herman’s actions amounted to misconduct in that the employer failed to establish that Herman received a written warning prior to his termination and that Herman was terminated for anything other than a minor rule violation. We affirm. Rule 84.16(b).